Appeal of CHAMPION-INTERNATIONAL COMPANY.Champion-International Co. v. CommissionerDocket No. 1263.United States Board of Tax Appeals1 B.T.A. 551; 1925 BTA LEXIS 2912; January 31, 1925, decided Submitted January 24, 1925.  *2912  Oliver Wellington, C.P.A., for the taxpayer.  J. A. Adams, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal is based on the Commissioner's deficiency letter dated October 30, 1924, asserting a deficiency in income tax of $344.07 for the year 1918.  The proposed additional assessment results from the inclusion by the Commissioner of $3,195.55, received from interest on liberty bonds, in the taxpayer's gross income for the year 1918.  The Commissioner's answer filed with the Board admits that the Commissioner improperly included the item of $3,195.55 received as interest on liberty bonds in computing the taxable income for 1918 and states that no deficiency in tax exists for that year.  DECISION.  The deficiency in tax in the amount of $344.07, originally determined by the Commissioner, is disallowed.